J-A18045-16


                                  2016 Pa. Super. 166

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

JOSHUA CARLOS OVALLES,

                            Appellant                    No. 1585 MDA 2015


            Appeal from the Judgment of Sentence August 13, 2015
               In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0002711-2013

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                                FILED JULY 25, 2016

        This is an appeal from the judgment of sentence of life imprisonment

entered in the Court of Common Pleas of Luzerne County by the Honorable

Thomas J. Burke on August 13, 2015, following a bench trial and Appellant’s

conviction of first-degree murder.1            Upon our review of the record, we

affirm.

        The trial court aptly set forth the relevant facts and procedural history

herein as follows:

               On July 7, 2013 at approximately 1:20 a.m., Wilkes-Barre
        City Police officers were dispatched to the area of 174 South
        Grant Street, Wilkes-Barre, for a fight in progress with gunshots
        fired. Officers on the scene discovered the victim, Vaughn Kemp
        (“Kemp"), lying motionless in the backyard of 174 South Grant
____________________________________________



1
    18 Pa.C.S.A. § 2501.



*Former Justice specially assigned to the Superior Court.
J-A18045-16


     Street. Kemp had two gunshot wounds in his lower back area.
     Kemp was transported to Geisinger Wyoming Valley Hospital for
     treatment. On July 7, 2013, at approximately 2:05 a.m., Kemp
     was pronounced dead. After a post mortem examination, the
     cause of death was determined to be multiple gunshot wounds,
     and the manner of death was ruled a homicide.
           On July 9, 2013, a number of individuals who were at the
     scene of the homicide were interviewed by police investigators.
     One such individual was Erik Rodriguez ("Rodriguez "), a juvenile
     at that time. Rodriguez identified the shooter as being
     [Appellant], the defendant in the above-captioned case.
           [Appellant] was arrested on July 9, 2013 and charged with
     one count of Homicide, 18 Pa.C.S.A. § 2501(a). A preliminary
     hearing was held on August 21, 2013, after which the charge of
     Homicide was forwarded to the Court of Common Pleas of
     Luzerne County. [Appellant] was formally arraigned on October
     11, 2013. After multiple continuances and following an appeal of
     a pretrial determination by the Court, a bench trial commenced
     on Monday, August 10, 2015. Testimony and closing arguments
     concluded on Wednesday, August 12, 2015. On Thursday,
     August 13, 2015, the Court rendered a verdict of guilty of
     Murder of the first degree, and immediately sentenced
     [Appellant] to life in prison without parole. [Appellant] filed a
     Notice of Appeal to the Superior Court of Pennsylvania on August
     28, 2015. As per the Court's direction, [Appellant] filed a Concise
     Statement of Errors Complained of on Appeal ("Concise
     Statement") on October 9, 2015. This Opinion is submitted
     pursuant to the Court's obligation set for in Pa.R.A.P. 1925(a).

                                     ***
           At trial, Denzel Kemp-McCarthy ("Kemp-McCarthy"), the
     brother of the victim Kemp, testified on behalf of the
     Commonwealth. He stated that he attended a party at 174 South
     Grant Street into the morning hours of July 7, 2013. (N.T. at
     26). He noticed [Appellant], whom he knew as "Jay Crim", in the
     backyard where the party was being held. (N.T[.] at 27 -28).
     During the party, Kemp-McCarthy had a conversation with
     Ramon Duval ("Duval"). (N.T. at 29). After the conversation,
     Kemp-McCart[h]y drove home and picked up his brother, Kemp,
     and his cousin, George Johnson, and brought them to the party.
     (N.T. at 31). Upon returning to the party, Kemp, Duval and a
     person named Moe (Maurice Richardson) had a brief exchange of
     words in the middle of the street, resulting in Kemp attempting
     to throw a punch at Moe, which Kemp-McCarthy prevented.


                                    -2-
J-A18045-16


       (N.T. at 35). At that point, a crowd began to gather in the street
       in front of the residence at 174 South Grant Street and gunshots
       were fired. (N.T. at 36). After retreating back to the car, Kemp
       realized his cousin George was still at the party; Kemp returned
       to get him. (N.T, at 36-37). About ten minutes later, Kemp-
       McCarthy heard a few more gunshots, and saw people running
       away from the house. (N.T. at 37). Kemp-McCarthy returned to
       the backyard where the party was being held, and found his
       brother (Kemp) lying face down. He immediately realized
       something was wrong, and called 911. (N.T. at 38).
              Ramon Duval[2] testified on behalf of the Commonwealth.
       He stated that he arrived to the party at 174 South Grant Street
       between 11:00 and 12:00 on the night of July 6, 2013. (N.T. at
       79). He noticed [Appellant], whom he knew as "Jay Crim", at the
       party, sitting in the backyard on a sofa. (N.T. at 80 -81). Duval
       also saw Moe on the couch, and approached him. They then
       went to the front of the house to speak. (N.T. at 82). Kemp
       approached them while they were at the front of the house, and
       encouraged Duval to fight with Moe. (N.T. at 84 -85). Numerous
       people started to fill the street, including [Appellant]. (N.T. at
       86-87). Duval was very close to [Appellant] when he saw him
       fire three or four gunshots toward the sky, causing Duval to run.
       (N.T. at 87). He also testified that he did not see anyone else
       with a gun when he was in the street. (N.T. at 87-88).
              Rodriguez was called to testify on behalf of the
       Commonwealth.[3] Rodriguez, who was sixteen in July of 2013,
       remembered arriving early to the party at 174 South Grant
       Street to help set up. (N.T. at 105). He testified that [he] saw
       [Appellant] in the backyard talking with a small group of people.
       (N.T. at 108). Rodriguez overheard [Appellant] state that he
       wanted a gun prior to [Appellant] going to the front of the
       house. (N.T. at 108). Rodriguez testified that he was
       approximately twenty feet away from [Appellant] in the front of
       the house when [Appellant] fired three gunshots in the air. (N.T.
       at 109). Rodriguez testified that he then went to the porch of the
       residence so that he could see better. (N.T. at 109). At that
       point, he witnessed Kemp throw a bottle at [Appellant] that
____________________________________________


2
  Duval, whose native language is Spanish, testified with the assistance of a
court-certified, Spanish-English interpreter. N.T., 8/10/15, at 77-103.
3
  Rodriguez testified through the use of the same interpreter who assisted
Duval. N.T., 8/10/15, at 104-139.



                                           -3-
J-A18045-16


     missed, hit a car and broke. (N.T. at 111-112). Kemp then ran
     and tried to duck and hide behind other people. (N.T. at 112 -
     113). [Appellant] then took aim at Kemp, and fired two gunshots
     in the direction of Kemp. (N.T. at 113, 136). Kemp ran along the
     side of the residence even after he was shot, and [Appellant]
     fled in a car. (N.T. at 113). Rodriguez was subsequently
     interviewed by police two days later, on July 9, 2013. (N.T. at
     116). Rodriguez testified at trial that he had been untruthful with
     the police, telling them that he was inside the residence during
     the shooting. (N.T. at 116). Cross[-]examination of Rodriguez
     revealed a number of other inconsistencies in his testimony,
     including an inconsistent description of the clothing worn by
     [Appellant] on the night of the shooting. (N.T. at 125, 273).
     Upon being confronted with the inconsistencies in his testimony
     regarding the clothing worn by the shooter, Rodriguez admitted
     same, but immediately and confidently stated that it was
     [Appellant] whom he saw with a gun. (N.T. at 127). He also
     confirmed having heard "three (shots) up" and "two when he
     ([Appellant]) shot at him (Kemp) ". (N.T. at 128).
            Dr. Gary Ross testified on behalf of the Commonwealth. He
     was qualified as an expert in the field of forensic pathology,
     which includes an expertise in bullet trajectory within the human
     body. (NT. at 161-165). Dr. Ross testified that he conducted an
     autopsy on the victim which revealed two gunshot wounds to his
     right-lower back. (NJ. at 167). The bullet that was described as
     gunshot wound number one was recovered beneath the skin
     surface of the victim's right chest. (N.T. at 170).1 Dr. Ross
     stated that this particular bullet was shot from a distance, and
     "went from back to front upward through the abdomen and chest
     of the decedent." (N.T. at 172). He further testified that this
     particular gunshot wound was lethal, in that it traveled "through
     his kidney, caused massive bleeding in the abdomen and the
     peritoneum cavity and retroperitoneum and also went through
     his lung which caused significant bleeding within the right chest
     cavity." (N.T. at 173). Dr. Ross stated that gunshot number two
     was also a distant gunshot wound, and was the lower of the two
     wounds on the right-upper buttock or lower back. (N.T. at 174).
     This bullet was removed from the subcutaneous tissue of the
     victim's left shoulder. (N.T. at 176). This particular bullet went
     from back to front, upward slightly towards the left. (N.T. at
     178). Dr. Ross described it as a lethal gunshot wound which
     "went through the soft tissue of the abdomen and chest,
     penetrated the pulmonary artery, which is the main vessel
     leaving the heart, and it also penetrated the right atrium of the

                                    -4-
J-A18045-16


     heart, which is one of the four major chambers of the heart
     itself, causing a massive amount of bleeding within the chest and
     resulted in this decedent's death." (N.T. at 177). Dr. Ross
     testified that based upon his examination, it was his opinion that
     the assailant was behind the decedent when he fired the shots.
     (N.T. at 178). He also testified that, based upon the steepness of
     the trajectory of the bullet, the wounds were consistent with
     someone who was ducking. (N.T. at 186). He determined that
     Kemp's cause of the death of was multiple gunshot wounds and
     that the manner of death was homicide. (N.T. at 178-179).
             Corporal Joseph Gober of the Pennsylvania State Police
     testified on behalf of the Commonwealth. Corporal Gober is a
     member of the Bureau of Forensic Services, and is a firearm and
     toolmark examiner with that unit. (N.T. at 188). He was
     admitted as an expert in the field of firearm and toolmark
     examination. (N.T. at 191). He testified that he conducted an
     examination comparison of the two bullets that were recovered
     from the victim's body, and concluded that the bullets were
     discharged from the same unknown firearm. (N.T. at 193 -194).
             Captain Mark Rockovich testified on behalf of the
     Commonwealth. Captain Rockovich is employed as the Records
     Captain of the Luzerne County Correctional Facility. (N.T. at
     223). Part of his job duty is to keep the recordings of phone calls
     between prisoners and visitors. (N.T. at 224). On July 13, 2013,
     a recording was made between [Appellant] and a visitor. (N.T. at
     225). That recording revealed [Appellant] stating to the effect
     that he could not be charged with murder one, because "murder
     one is when I planned it out in my head." [Appellant] could also
     be heard saying, "... I caused the sixth murder in a year ". (see
     Commonwealth Exhibit #19).
             Detective Charles Jensen was called as on cross by the
     Defendant. Detective Jensen interviewed both Rodriguez and
     Duval on July 9, 2013 and prepared reports from the interviews.
     Detective Jensen admitted that the report of the Rodriguez
     interview made no mention of Rodriguez's use of alcohol and
     marijuana on the night of the shooting, details that Rodriguez
     testified to at trial. (N.T. at 267). Jensen's report also failed to
     include other details that Rodriguez testified to at trial. For
     instance, there was testimony that at or about the time the
     initial shots were fired into the air, [Appellant] yelled "West
     Side," whereupon one or more other individuals yelled "East Side
     "; that information was not contained in the Jensen report. (N.T.
     at 268). Also, as set forth above, Rodriguez told Jensen that he


                                    -5-
J-A18045-16


       was inside the residence when the shooting took place, which
       was inconsistent with his trial testimony. (N.T at 269). Detective
       Jensen also admitted that the interviews of Rodriguez and Duval
       contained inconsistent accounts as to the clothes being worn by
       the shooter. (N.T. at 273-276). Detective Jensen also testified to
       certain suggested deficiencies in his investigation, like a failure
       to recover the weapon used, failure to find bullets or bullet
       casings, a failure to search phone records of [Appellant], and a
       failure to interview Moe until three days prior to trial. (N.T. at
       278 -287).

       _____
       1
          The testimony of Dr. Ross was clear that he could not
       determine the order of the wounds, but that “forensic
       pathologists label the wounds one through whatever beginning
       from the top of the head to the bottom of the feet.” (N.T. at
       168).

Trial Court Opinion, filed 11/19/15, at 1-7.

       In his brief, Appellant presents the following Statement of Questions

Involved:


       A.     Whether the [t]rial [c]ourt erred in denying [Appellant’s]
       Motion for a Brady4 violation in that the Commonwealth withheld
       evidence that the alleged eyewitness to the crime had admitted
       to them prior to his testimony that he committed perjury at the
       [p]reliminary [h]earing?

       B.    The Commonwealth committed prosecutorial misconduct in
       intentionally withholding evidence from the [Appellant] that the
       alleged eyewitness to the crime had admitted to them prior to
       his testimony that he committed perjury at the Preliminary
       Hearing and had intentionally not taken notes or made any
       written reports of the witness’ admissions and change of
       statement?

____________________________________________


4
 Appellant is referencing Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194,
10 L. Ed. 2d 215 (1963) (hereinafter “Brady”).



                                           -6-
J-A18045-16


      C.   Whether the evidence was             insufficient   to   convict
      [Appellant] of First Degree Murder?

Appellant’s Brief at 4.

      Appellant initially avers the Commonwealth violated Brady by failing

to disclose that prior to his testifying at trial, Rodriguez essentially admitted

to police he had committed perjury at the preliminary hearing. Specifically

Appellant contends Rodriguez “indicated prior to trial that he would

materially testify completely different from his prior testimony at the

[p]reliminary [h]earing and his statement to the police two days after the

shooting of Vaughn Kemp.” Appellant’s Brief at 16.             Appellant further

maintains this evidence was material to his case since Rodriguez’s statement

he “witnessed [Appellant] taking two shots at the victim in the pathway and

that his description of the shooter’s clothing was completely different were

material facts that [Appellant] needed in order to investigate Rodriguez’ [sic]

completely different story.” Id. Appellant avers the Commonwealth’s failure

to disclose this evidence and Rodriguez’s admission he had been smoking

marijuana and had drunk five or six beers, which were exculpatory

statements, entitles him to a new trial. Id. at 16, 29. We disagree.

      The law governing Brady violations is well-settled:

            Under Brady and subsequent decisional law, a prosecutor
      has an obligation to disclose all exculpatory information material
      to the guilt or punishment of an accused, including evidence of
      an impeachment nature. See, e.g., Commonwealth v.
      Hutchinson, 611 Pa. 280, 25 A.3d 277, 310 (2011). To
      establish a Brady violation, an appellant must prove three
      elements: (1) the evidence at issue was favorable to the

                                      -7-
J-A18045-16


      accused, either because it is exculpatory or because it
      impeaches; (2) the evidence was suppressed by the prosecution,
      either willfully or inadvertently; and (3) prejudice ensued.
      Hutchinson, supra (citation omitted). The burden rests with
      the appellant to “prove, by reference to the record, that
      evidence was withheld or suppressed by the prosecution.” Id.
      (citation omitted). The evidence at issue must have been
      “material evidence that deprived the defendant of a fair trial.”
      Id. (citation and emphasis omitted). “Favorable evidence is
      material, and constitutional error results from its suppression by
      the government, if there is a reasonable probability that, had the
      evidence been disclosed to the defense, the result of the
      proceeding would have been different. A reasonable probability
      is a probability sufficient to undermine confidence in the
      outcome.” Commonwealth v. Paddy, 609 Pa. 272, 15 A.3d
431, 450 (2011) (quoting Kyles v. Whitley, 514 U.S. 419, 433,
      115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995)).
             Brady does not require the disclosure of information “that
      is not exculpatory but might merely form the groundwork for
      possible arguments or defenses,” nor does Brady require the
      prosecution to disclose “every fruitless lead” considered during a
      criminal investigation. Id. (citation omitted). The duty to
      disclose is limited to information in the possession of the
      government bringing the prosecution, and the duty does extend
      to exculpatory evidence in the files of police agencies of the
      government bringing the prosecution. Commonwealth v.
      Puksar, 597 Pa. 240, 951 A.2d 267, 283 (2008);
      Commonwealth v. Lesko, 609 Pa. 128, 15 A.3d 345, 370
      (2011) (applying Kyles, supra at 438, 115 S. Ct. 1555). Brady
      is not violated when the appellant knew or, with reasonable
      diligence, could have uncovered the evidence in question, or
      when the evidence was available to the defense from other
      sources. Commonwealth v. Smith, 609 Pa. 605, 17 A.3d 873,
      902–03 (2011); Paddy, supra at 451. Brady sets forth a
      limited duty, not a general rule of discovery for criminal cases.
      Paddy, supra at 451 (citing Weatherford v. Bursey, 429 U.S.
545, 559, 97 S. Ct. 837, 51 L. Ed. 2d 30 (1977) for the proposition
      that “there is no generalized constitutional right to discovery in a
      criminal case, and Brady did not create one”).

Commonwealth v. Roney, 622 Pa. 1, 22-24, 79 A.3d 595, 607-08 (2013)

(emphasis in original).


                                     -8-
J-A18045-16


      In addition, “for a defendant to be entitled to a new trial based on the

prosecution's failure to disclose information relating to a witness's credibility,

the defendant must ‘demonstrate that the reliability of the witness may well

be determinative of his guilt or innocence.’” Commonwealth v. Simpson,

620 Pa. 60, 82, 66 A.3d 253, 266 (2013) (citations omitted).

      Herein, Appellant made an oral motion for a mid-trial Brady hearing to

determine “whether or not there [had] been any interviews, notes,

recordings, transcriptions of interviews with any witnesses pertaining to

exculpatory evidence, which [Appellant] should have been made aware of

prior to trial referencing the testimony of Erik Rodriguez but, obviously, not

limited to him.”    N.T., 8/11/15, at 140.       At that time, the prosecutor

represented the Commonwealth had turned over all documents in its

possession, including a report authored by Captain of Detectives Joseph

Coffay which it discovered the prior evening had not been provided to the

defense after a conversation with Detective Blitzer, who had been reviewing

the case file.   Id. at 140-41.    In response, Appellant maintained that he

should have received any notes taken when investigators in the District

Attorney’s Office spoke to Rodriguez in preparation for trial. Id. at 142-43.

      The prosecutor represented that she questioned Mr. Rodriguez in the

presence of Detectives Blitzer and Jensen the day before he testified, and

the only information that was elicited from Rodriguez was his responses to

the questions the prosecutor posed.         The prosecutor further stated she


                                      -9-
J-A18045-16


heard Rodriguez say for the first time on cross-examination at trial that

Appellant had been wearing a red and gold jacket at the time of the

shooting. The Commonwealth had no information in this regard other than

the report prepared by Detective Jensen on July 9th and Rodriguez’s

testimony at the preliminary hearing to the contrary, and Appellant

possessed that evidence. Id. at 143-44. Further argument centered around

the possible existence of additional written notes ensued, after which the

trial court permitted Appellant to proceed with a Brady hearing. Id. at 145-

151.    Defense counsel clarified that the reason for the hearing “is just to

ask the affiants on the case and the Detectives if they prepared a report

subsequent to the July 9th report and subsequent to the August preliminary

hearing that differed in any way from the materials we received.”        Id. at

150. (emphasis added).

       Detectives testified that no written notes or audio recordings were

prepared pertaining to Rodriguez’s anticipated trial testimony following July

9, 2013.   Id. at 152-158.     Detective Jenson explained that he typed an

official report based upon his handwritten notes following the initial interview

with Rodriguez on July 9, 2013, but did not take notes or prepare a

supplemental report after speaking with him on Friday August 7, 2015. Id.

at 152-154. On cross-examination, Detective Jenson acknowledged he and

the prosecutor met with Rodriguez during a lunch break on August 10, 2015,

the first day of trial, and no written notes or audio recording were prepared


                                     - 10 -
J-A18045-16


at that time. Id. at 154-55.    Detective Noone informed the trial court his

presence during Rodriguez’s trial preparation was only intermittent, and he

did not prepare any notes at that time, nor was he aware that anyone else

did. In fact, he was not in possession of any supplemental report regarding

Rodriguez’s testimony that may have been prepared after July 9, 2013. Id.

at 157.   Similarly, Detective Bitzer explained that while he had been present

for Rodriguez’s interview on August 7, 2015, he neither took notes nor

prepared a report memorializing the same and was not in possession of any

reports subsequent to that prepared on July 9, 2013.          Id. at 158-59.

Following the Brady hearing, the trial court found no violation had occurred

and in doing so stated the following on the record:

     THE COURT: On the basis of the testimony presented today, it
     appears to be confirmatory of the Commonwealth’s assertion
     that there were no additional reports compiled, nor any
     additional notes taken beyond those previously furnished to the
     Defense Counsel; and, moreover, the [c]ourt notes that it
     specifically continued to hold the witness in question, Mr. Erik
     Rodriguez, subject to the arrangements under which he was
     subpoenaed and presented for trial, such that [Appellant] will
     have the opportunity to pursue that further as it sees fit.
           Moreover, clearly, [Appellant] had an opportunity to
     cross[-]examine the witness during the course of the
     Commonwealth having called Mr. Rodriguez.

N.T., 8/11/15, at 159-160.

     In light of the foregoing, we agree with the trial court’s finding that

Appellant failed to establish the Commonwealth withheld any exculpatory

information with respect to Rodriguez. The Commonwealth represented and

the Detectives testified that other than the report prepared on July 9, 2013,

                                    - 11 -
J-A18045-16


of which Appellant had possession, no subsequent written or oral recording

memorialized Rodriguez’s responses to the prosecution’s queries posed in

preparation for trial.    The prosecutor herself learned for the first time on

cross-examination of Rodriguez’s inconsistent description of the clothing

Appellant wore on the night of the shooting; indeed, the Commonwealth

could not have been sure of Rodriguez’s trial testimony until he took the

witness stand.     Importantly, defense counsel admitted he could have

interviewed Rodriguez in preparation for trial. N.T., 8/11/15, at 150.

      Even assuming, arguendo, the Commonwealth did not disclose

information that Rodriguez’s testimony at trial would likely vary from his

representation of what he initially said he had observed on the night of the

shooting, Appellant is not entitled to relief. Appellant has not established he

was prejudiced by any nondisclosure in this regard and, thus, Appellant has

not met his burden for relief under Brady. Arguably, such testimony was

not exculpatory for the inconsistencies in Rodriguez’s account of the

shooting, which the trial court acknowledged and discussed in its Opinion

pursuant to Pa.R.A.P. 1925(a), called into question the veracity of the

Commonwealth’s     only    eyewitness   to     the   crime,   and   Appellant   took

advantage of the opportunity to illuminate this fact through his cross-

examination of Rodriguez. Moreover, despite Appellant’s bald assertions to

the contrary, Rodriguez’s verbal responses to the Commonwealth’s queries

in preparation for trial could not have led to the uncovering of any additional


                                      - 12 -
J-A18045-16


evidence or potential witnesses other than those of which Appellant had

been aware since July of 2013 and whose testimony he would have been

free to present at trial.          Significantly, despite inconsistencies in his

description of Appellant’s clothing and his vantage point at the time of the

shooting, Rodriguez never wavered in his identification of Appellant as the

only individual brandishing and shooting a firearm before Kemp was fatally

shot, and the defense presented no contradictory testimony in this regard.

Accordingly, we conclude the trial court did not err in finding the

Commonwealth     did   not     violate   Brady,      for   Appellant   has    failed   to

demonstrate that the alleged Brady violation so undermined the truth

determining process that no reliable adjudication of guilt or innocence could

have occurred. See Commonwealth v. Cam Ly, 602 Pa. 268, 298, 980
A.2d 61, 78 (2009).

     Appellant   admits      his   second    claim    of   prosecutorial     misconduct

coalesces with his Brady claim. Nevertheless, he avers the Commonwealth

committed prosecutorial misconduct for its intentional withholding of

evidence that Rodriguez admitted prior to testifying that he had committed

perjury at the preliminary hearing and for failing to take notes or prepare a

written report of Rodriguez’s admissions and inconsistent statements.

Appellant’s Brief at 20-21. Appellant maintains that while Brady relates to

the failure of the Commonwealth to provide the defense with exculpatory

evidence, the Commonwealth also is required to disclose any oral inculpatory


                                         - 13 -
J-A18045-16


statements under Pa.R.Crim.P. 573(B)(1)(b).5 He further suggests, without

citation to any authority in support of his claim, that district attorneys and

members of law enforcement are under an affirmative duty to memorialize

in statements a witness makes in preparation for trial in either written

notations or reports. In support of this position, Appellant speculates in his

two-paragraph argument that on August 7, 2015, that:

              Rodriguez now told the Commonwealth that he had lied
        when he said he ran upstairs after he heard the first shots made
        by [Appellant] up in the air and did not see [Appellant] shooting
        at Kemp if his trial testimony is to be believed.         His trial
        testimony that he only ran to the front porch and saw
        [Appellant] point his gun at Kemp and shoot is highly inculpatory
        in that it is the only evidence of anyone seeing [Appellant] shoot
        at Kemp. Lastly, the Commonwealth was clearly in possession
____________________________________________


5
    This statute provides:

        (B) Disclosure by the Commonwealth.

        (1) Mandatory. In all court cases, on request by the defendant,
        and subject to any protective order which the Commonwealth
        might obtain under this rule, the Commonwealth shall disclose to
        the defendant's attorney all of the following requested items or
        information, provided they are material to the instant case. The
        Commonwealth shall, when applicable, permit the defendant's
        attorney to inspect and copy or photograph such items.
                                      ***
        (b) any written confession or inculpatory statement, or the
        substance of any oral confession or inculpatory statement, and
        the identity of the person to whom the confession or inculpatory
        statement was made that is in the possession or control of the
        attorney for the Commonwealth;


Pa. R. Crim. P. 573(b)(1)(b).




                                          - 14 -
J-A18045-16


      of the oral statement, though, apparently, no one deemed it
      relevant to take notes regarding the new statement that
      Rodriguez had made.

Appellant’s Brief at 21-22.

      As was discussed supra, contrary to Appellant’s claims, the prosecutor

indicated that prior to cross-examination, she was unaware Rodriguez was to

offer a different description of the clothing Appellant wore at the time of the

murder than that which he had provided at the preliminary hearing, and no

documents      were   prepared     thereafter       concerning    Rodriguez’s      trial

preparation.    The prosecutor’s representations were corroborated by the

testimony of three detectives during a mid-trial Brady hearing.             In addition,

the trial court, as the fact-finder, was well aware of the inconsistences in

Rodriguez’s    preliminary    hearing    and     trial   testimony,   and     Appellant

thoroughly questioned him on cross-examination. As such, this claim merits

no relief.

      Finally, Appellant asserts the evidence was insufficient to convict him

of first-degree murder. In this regard, Appellant reasons that only

Rodriguez’s previously undisclosed testimony at trial was presented that he

shot the victim, and that “the only uncontradicted evidence was that

[Appellant] shot a gun in the air three times at the location where Kemp and

Richardson were arguing.” Appellant’s Brief at 25-26.

             The standard we apply when reviewing the sufficiency of
      the evidence is whether viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there is
      sufficient evidence to enable the fact-finder to find every

                                        - 15 -
J-A18045-16


     element of the crime beyond a reasonable doubt. In applying
     the above test, we may not weigh the evidence and substitute
     our judgment for the fact-finder. In addition, we note that the
     facts and circumstances established by the Commonwealth need
     not preclude every possibility of innocence.          Any doubts
     regarding a defendant's guilt may be resolved by the fact-finder
     unless the evidence is so weak and inconclusive that as a matter
     of law no probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence. Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     trier of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced is free to believe all, part or
     none of the evidence.         Furthermore, when reviewing a
     sufficiency claim, our Court is required to give the prosecution
     the benefit of all reasonable inferences to be drawn from the
     evidence.
            However, the inferences must flow from facts and
     circumstances proven in the record, and must be of such volume
     and quality as to overcome the presumption of innocence and
     satisfy the jury of an accused's guilt beyond a reasonable doubt.
     The trier of fact cannot base a conviction on conjecture and
     speculation and a verdict which is premised on suspicion will fail
     even under the limited scrutiny of appellate review.

Commonwealth v. Slocum, 86 A.3d 272, 275-76 (Pa.Super. 2014)

(quotation and citations omitted).

     Section 2502 of the Crimes Code, 18 Pa.C.S.A. § 2502, defines murder

of the first degree as follows: (a) Murder of the first degree.--A criminal

homicide constitutes murder of the first degree when it is committed by an

intentional killing. 18 Pa.C.S.A. § 2502 (a). As such, to obtain a conviction

of first-degree murder, the Commonwealth must have demonstrated that:

     a human being was unlawfully killed, the defendant perpetrated
     the killing, and the defendant acted with malice and a specific
     intent to kill.” Commonwealth v. Montalvo, M., 604 Pa. 386,

                                     - 16 -
J-A18045-16


      986 A.2d 84, 92 (2009) (quoting Commonwealth v. Kennedy,
      598 Pa. 621, 959 A.2d 916, 921 (2008)); accord 18 Pa.C.S. §
      2502(a) & (d) (defining first degree murder as an “intentional
      killing,” which is further defined as a “[k]illing by means of
      poison, or by lying in wait, or by any other kind of willful,
      deliberate and premeditated killing.”). The Commonwealth may
      prove the specific intent to kill necessary for first[-]degree
      murder       wholly     through     circumstantial    evidence.
      Commonwealth v. Rega, 593 Pa. 659, 933 A.2d 997, 1009–10
      (2007).

Commonwealth v. Murray, 623 Pa. 506, 528-29, 83 A.3d 137, 151

(2013).

      As indicated supra, Appellant’s argument is specific in nature. Rather

than challenge the sufficiency of the evidence to support any of the

applicable elements of the offense, Appellant contends the evidence was

insufficient to prove that he was the shooter. As such, we need not conduct

a thorough review of the evidence to determine whether it can support a

finding that all of the elements of the offense have been met. Rather, we

will focus on the specific sufficiency issue raised by Appellant: whether the

evidence was sufficient to establish that Appellant was the perpetrator.

      This Court has recognized that:

      [E]vidence of identification need not be positive and certain to
      sustain a conviction. Commonwealth v. S. Jones, 954 A.2d
1194, 1197 (Pa.Super. 2008)[.] Although common items of
      clothing and general physical characteristics are usually
      insufficient to support a conviction, such evidence can be used
      as other circumstances to establish the identity of a perpetrator.
      Commonwealth v. Minnis, 458 A.2d 231, 233–34 (Pa.Super.
      1983). Out-of-court identifications are relevant to our review of
      sufficiency of the evidence claims, particularly when they are
      given without hesitation shortly after the crime while memories
      were fresh. Id. at 234. Given additional evidentiary

                                    - 17 -
J-A18045-16


      circumstances, “any indefiniteness and uncertainty          in   the
      identification testimony goes to its weight.” Id. at 233.

Commonwealth v. Orr, 38 A.3d 868, 874 (Pa.Super. 2011) (en banc)

(quotation marks omitted).

      In finding no merit to Appellant’s sufficiency of the evidence claim in

its Pa.R.A.P. 1925(a) Opinion, the trial court reasoned as follows:

             Viewing the totality of the evidence presented in light of
      the sufficiency standard set forth above, the [c]ourt holds that
      the Commonwealth put forth sufficient evidence to prove beyond
      a reasonable doubt that Kemp was unlawfully killed by
      [Appellant] and that the killing was intentional based upon his
      use of a gun on a vital part of the victim’s body. The Court
      specifically points to the testimony of witnesses Kemp-McCarthy
      and Duval, who place [Appellant] at the scene, Duval who
      observed [Appellant] fire gunshots toward the sky, Rodriguez
      who both witnessed [Appellant] shoot toward the sky and
      thereafter shoot toward the victim, Dr. Ross who testified that
      each shot was lethal unto itself, Corporal Gober who testified
      that both bullets came from the same gun, and [Appellant’s]
      self[-]incriminating statements uttered during a phone
      conversation as referenced in Commonwealth Exhibit #19.

Trial Court Opinion, filed 11/19/15, at 7-8. Upon our review of the record,

we agree with the trial court’s reasoning and find no error in this regard;

therefore, this claim merits no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/25/2016


                                      - 18 -